 19-01361-jlg     Doc 25       Filed 09/08/20 Entered 09/08/20 17:25:00                          Main Document
                                             Pg 1 of 2




Leslie S. Barr                                                            156 West 56th Street | New York, NY 10019
212.237.1038                                                                       T. 212.237.1000 | F. 212.262.1215
lbarr@windelsmarx.com




                                          September 8, 2020

By ECF

The Honorable James L. Garrity, Jr.
United States Bankruptcy Court, Southern District of New York
One Bowling Green
New York, New York 10004

         Re:    Notice of Adjournment of Pretrial Conference
                Victor Santiago and Sandra Almodovar Santiago, Plaintiffs, v. Alan Nisselson, as
                Chapter 7 Trustee, Defendant, Adv. Proc. No. 19-1361-jlg
                (In re Aida Luz Santiago, a/k/a Aida L Gutierrez (“Debtor”), Chapter 7, Case No.
                19-12358-jlg))

Dear Judge Garrity:

This firm is counsel to Alan Nisselson, chapter 7 Trustee for the referenced Debtor, and
Defendant in the referenced Adversary Proceeding. On June 28, 2020, the Court entered a
Scheduling Order that adjourned the Pretrial Conference to September 15, 2020 at 11:00 a.m.,
and extended the Trustee’s time to answer or move against the Plaintiffs’ complaint to October
15, 2020. (Doc. 22). On August 31, 2020, we filed the Trustee’s status report, which included a
request that the Court adjourn the Pretrial Conference to a date in 2021, and extend the Trustee’s
time to answer or move against the complaint to a date that is 30 days after the adjourned Pretrial
Conference date.        As directed by Your Honor, this will serve as notice that the Pretrial
Conference is adjourned to Tuesday, January 12, 2021 at 10:00 a.m., prevailing Eastern
time, and the Trustee’s time to answer or move against the Plaintiffs’ complaint is extended to


                               NEW YORK, NY   |   NEW BRUNSWICK, NJ   |   MADISON, NJ
{11839804:1}
 19-01361-jlg     Doc 25 Filed 09/08/20 Entered 09/08/20 17:25:00           Main Document
                                       Pg 2 of 2
The Honorable James L. Garrity, Jr.
September 8, 2020
Page 2

and through February 12, 2021. The Pretrial Conference will be conducted telephonically
pursuant to the Court’s rules.
                                      Respectfully submitted,


                                      /s/ Leslie S. Barr

cc:      Victor Santiago and Sandra Almodovar Santiago, Plaintiffs pro se
         (by first class mail and email: almiago818@gmail.com)
         Greg Zipes, Esq. (by email: Greg.Zipes@usdoj.gov)
         Anthony M. Vassallo, Esq. (by email: amvassallo@gmail.com)




{11839804:1}
